In this case the appeal is from an order overruling and denying exceptions to and motion to strike certain paragraphs of an answer interposed to a bill of complaint filed to foreclose an alleged equitable interest in a mortgage. The order should be reversed on authority of the opinion in the case of McClure v. Century Estates, Inc., et al., filed November 27, 1928, and reported in 119 So. R. 146, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND BUFORD, J., AND LONG, Circuit Judge, concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 640